Case 19-80064-TLS   Doc 95   Filed 01/18/19 Entered 01/18/19 14:29:22   Desc Main
                             Document     Page 1 of 3



          IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE DISTRICT OF NEBRASKA
 IN RE:                                )
                                       )
 SPECIALTY RETAIL SHOPS                )
 HOLDING CORP., et al.,                )    CASE NO. BK19-80064
                                       )     CHAPTER 11
              Debtors.                 )
 _____________________________________ )    Jointly Administered

 APPOINTMENT OF COMMITTEE OF UNSECURED CREDITORS

        Pursuant to Sections 1102(a) and 1102(b)(1) of the Bankruptcy Code,
 the following creditors of the above-named Debtors being among those
 holding the largest unsecured claims and who are willing to serve, are
 appointed to the committee of unsecured creditors:

 HANESBRANDS, INC.
 ATTENTION: BARRY HYTINEN
 1000 East Hanes Mill Road
 Winston-Salem, NC 27105
 Phone: 336-519-7010
 Email: barry.hytinen@hanes.com

 READERLINK DISTRIBUTION SERVICES, LLC,
 ATTENTION: MICHAEL L. MALKIN
 1420 Kensington Road, Suite 300
 Oak Brook, IL 60523
 Phone: 708-356-3626
 Email: mmalkin@readerlink.com

 HOME PRODUCTS INTERNATIONAL N.A.
 ATTENTION: DENNIS DOHENY
 4501 West 47th Street
 Chicago, IL 60632
 Phone: 773-890-8901
 Email: ddoheny@homzproducts.com

 McKESSON CORP.
 ATTENTION: JENIFER TOWSLEY
 6555 State Highway 161
 Irving, TX 75039
 Phone: 972-869-8334
 Email: jenifer.towsley@mckesson.com
Case 19-80064-TLS   Doc 95   Filed 01/18/19 Entered 01/18/19 14:29:22   Desc Main
                             Document     Page 2 of 3




 NOTATIONS, INC.
 ATTENTION: RIC LAZARUS
 539 Jacksonville Road
 Warminster, PA 18974
 Phone: 215-259-2000, extension 120
 Email: ricl@notations.com

 LCN SKO OMAHA (MULTI) LLC
 ATTENTION: JOSHUA LEVENTHAL
 c/o LCN Capital Partners
 888 Seventh Avenue, 4th Floor
 New York, NY 10019
 Phone: 212-201-4073
 Email: jleventhal@LCNpartners.com

 REALTY INCOME CORPORATION
 ATTENTION: Kirk Carson
 11995 El Camino Real
 San Diego, CA 92130
 Phone: 858-284-5256
 Email: kcarson@realtyincome.com


              DATED this 18th day of January, 2019.

                                       RESPECTFULLY SUBMITTED:

                                       DANIEL J. CASAMATTA
                                       Acting United States Trustee

                                       BY:/s/ Jerry L. Jensen
                                       Jerry L. Jensen
                                       Acting Assistant United States Trustee
                                       United States Department of Justice
                                       111 South 18th Plaza, Suite 1148
                                       Roman L. Hruska U.S. Courthouse
                                       Omaha, NE     68102
                                       (402) 221-4302
                                       Email: Jerry.L.Jensen@usdoj.gov
Case 19-80064-TLS   Doc 95    Filed 01/18/19 Entered 01/18/19 14:29:22   Desc Main
                              Document     Page 3 of 3


                             CERTIFICATE OF SERVICE

 I hereby certify that on January 18, 2019, I electronically filed the foregoing
 with the Clerk of the Bankruptcy Court using the CM/ECF system which
 sent notification to all CM/ECF participants.

                                             /s/ Jerry L. Jensen
                                             Jerry L. Jensen
